Citation Nr: 0908308	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-32 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the fifth (pinky) finger of the right hand.

2.  Entitlement to service connection for arthritis of the 
right hand.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which, inter alia, denied service 
connection for residuals of an injury of the fifth (pinky) 
finger of the right hand, and for arthritis of the right 
hand.  The Board notes that, the language in that rating 
decision notwithstanding, the issues on appeal do not include 
whether to reopen a previously denied claim.  Specifically, 
in the May 1970 claim to which the rating decision presumably 
refers, the Veteran only sought service connection for his 
right middle finger.  The issues currently before the Board, 
namely service connection for arthritis and a fifth finger 
disability, were first raised in the Veteran's August 2003 
claim.

In reference to the Veteran's request for a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing), written 
correspondence received from the accredited representative 
dated February 27, 2009, indicates that the Veteran has no 
intention of attending a Travel Board hearing.  The Board 
considers the hearing request withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).

The issue of entitlement to service connection for arthritis 
of the right hand is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence that establishes a 
nexus between the Veteran's claimed residuals of a shrapnel 
wound of the fifth (pinky) finger of the right hand and his 
active military service.




CONCLUSION OF LAW

Residuals of a shrapnel wound of the fifth (pinky) finger of 
the right hand were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated September 2003 and November 2004, provided to 
the Veteran before the March 2004 rating decision and the 
August 2005 statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The September 2003 and November 2004 letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  Additionally, the 
Veteran was provided with a VA examination in June 2005.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claim regarding service connection for residuals of 
a shrapnel wound of the fifth (pinky) finger of the right 
hand is being denied, neither a disability rating nor an 
effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in his August 2003 claim that he is 
entitled to service connection for a condition of the fifth 
(pinky) finger of the right hand.  He noted that he sustained 
a shrapnel wound to his right hand in December 1968, during 
his service in Vietnam, and that, as a result, his right 
pinky finger sometimes locks up when he uses his hands.

In his September 2004 notice of disagreement, the Veteran 
specified that he disagreed with the denial of service 
connection for the fifth digit of his right hand.  Also, in 
his October 2005 substantive appeal, the Veteran stated that 
he should be granted service connection for problems with the 
joints of his pinky finger.

In a March 2007 hearing before a decision review officer 
(DRO), the Veteran stated that he injured the fifth (pinky) 
digit of his right hand in a shrapnel wound in Vietnam.  When 
asked if something was wrong with the fifth (pinky) digit of 
his right hand, the Veteran stated "No.  At one time, yes.  
When I mentioned it to the doctor that I had pain in it a 
lot, yes."  The Veteran did not specify the date on which he 
had mentioned the pain to his doctor.

The Veteran's service treatment records, including entries 
dated February 1969 and April 1969, show that the Veteran 
sustained a shrapnel injury to his right middle finger during 
his service in Vietnam in December 1968.  The Veteran was 
granted service connection for a finger condition in October 
2003, and the RO corrected its grant to reflect the correct 
(middle) finger, rather than the wrong (index) finger, in an 
April 2008 rating decision.  However, the Veteran's service 
treatment records contain no evidence that this shrapnel 
wound affected the fifth (pinky) digit of his right hand.

In June 2005, the Veteran was provided with a VA examination 
to determine whether the Veteran had arthritis of his right 
hand.  The VA examiner reviewed the claims file, as well as 
the Veteran's medical records.  In the course of this 
examination, which included an x-ray or other imaging study, 
the VA examiner stated that "there has NEVER been an injury 
other than to [the Veteran's] long [middle] finger."  
[Emphasis in original.]  Additionally, in the VA examiner's 
diagnosis, he found that the Veteran had minor deformity of 
the distal end of the proximal phalanx of the right middle 
finger, but he found no conditions present in the Veteran's 
right fifth (pinky) digit.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, the 
medical opinion is competent medical evidence.

The Board notes that, in the absence of proof of a current 
disability, there can be no valid claim for service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Here, the Veteran's service treatment records, post-service 
medical records, and VA examiner's report of June 2005 all 
show no injuries to the fifth (pinky) digit of his right 
hand.  Because there was no current disability at the time 
the claim was filed, and there remains no current disability, 
no valid claim for service connection exists.

The Board acknowledges that the Veteran's statement that he 
experienced pain in his right fifth (pinky) digit, as stated 
at his March 2007 hearing before a DRO.  However, a claim of 
service connection for pain cannot be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  To be granted 
service connection, the Veteran would need to have a 
diagnosed condition of his right fifth (pinky) digit, which 
was attributable to his time in service.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed residuals a 
shrapnel of wound of the fifth (pinky) finger of the right 
hand; it follows that the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.





ORDER

Service connection for residuals of a shrapnel wound of the 
fifth (pinky) finger of the right hand is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for entitlement to 
service connection for arthritis of the right hand.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 
18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Veteran contends that he is entitled to service 
connection for arthritis of the right hand.  As noted above, 
the Veteran's service treatment records, including entries 
dated February 1969 and April 1969, show that he sustained a 
shrapnel injury to his right middle finger during his service 
in Vietnam in December 1968.  In November 2004, the Veteran's 
private physician stated that he was treating the Veteran for 
osteoarthritis.  In December 2004, a VA clinician diagnosed 
the Veteran with arthritis, and prescribed medication for 
that condition.  Also in December 2004, a VA physician noted 
that the Veteran is on prescription medication "for joint 
pain in [his] hands."  He then diagnosed the Veteran with 
osteoarthritis, and advised him to continue with his 
prescription medication.  In June 2005, the Veteran was 
provided with a VA examination to determine whether the 
Veteran had arthritis of his right hand, and, if so, the 
etiology thereof.  The VA examiner performed an x-ray or 
other imaging study, and found that the Veteran did not have 
arthritis; he did not specifically address the November 2004 
and December 2004 diagnoses of arthritis and osteoarthritis.  
In September 2005, another VA clinician noted that the 
Veteran has a history of degenerative joint disease 
(osteoarthritis) in his right hand.  He further noted that 
the Veteran had injured his middle finger in Vietnam, 
although he did not provide an opinion as to whether the 
shrapnel injury in Vietnam was a cause of the Veteran's 
arthritis in his right hand.  The Veteran brought this 
medical record to the attention of the DRO at his March 2007 
hearing, and further stated that he had been put on 
prescription medication for his diagnosed arthritis.

Where, as here, there are conflicting medical opinions as to 
whether or not the Veteran has arthritis in his right hand, 
the Veteran should be provided with a second VA examination.

On remand, the AOJ should obtain all of the medical records 
showing treatment for arthritis of the right hand which are 
not already of record.  

Additionally, on remand, the Board requests that the Veteran 
be provided an examination by an orthopedic specialist.  The 
examiner is asked to review the Veteran's claims file, 
including in-service and post-service treatment records.  If 
arthritis of the right hand is diagnosed, the VA examiner is 
asked to opine as to whether it is at least as likely as not 
(50 percent or more probability) that the Veteran's arthritis 
of the right hand is etiologically related to his time in 
service.  The examiner is asked to provide a detailed 
rationale for all opinions expressed.  If it is not possible 
to provide an opinion, the examiner should state the reasons 
therefor.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) (2008) and 38 C.F.R. § 3.159(b) (2008) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
is granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted on 
appeal, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for arthritis of the right 
hand since September 2005, and attempt to 
obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated in the claims 
folder.

3.  After completion of the above, 
schedule the Veteran for an examination by 
an orthopedic specialist to determine the 
nature, extent, and etiology of his 
claimed arthritis of the right hand.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should express an opinion as to whether 
the Veteran has arthritis of the right 
hand, and, if so, whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's arthritis 
of the right hand is etiologically related 
to his active military duty, including the 
Veteran's December 1968 shrapnel injury to 
his right middle finger.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefor.

4.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to service connection for 
arthritis of the right hand.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


